Case 2:19-cv-11659-LJM-SDD ECF No. 1-5 filed 06/05/19   PageID.48   Page 1 of 3




                          Exhibit D
Case 2:19-cv-11659-LJM-SDD ECF No. 1-5 filed 06/05/19        PageID.49   Page 2 of 3



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN

                                              x
REID BIGLAND,                                 :
                                              :
      Plaintiff,                              :
                                              :
v.                                            :      Case No. 19-cv-_______
                                              :
FCA NORTH AMERICA HOLDINGS, LLC;              :
FCA US LLC; FIAT CHRYSLER                     :
AUTOMOBILES, N.V.,                            :
                                              :
      Defendants.                             :
                                              x

      I, Shavan M. Giffen, hereby declare and state as follows:

      1.     I am employed by Defendant FCA US LLC as its Assistant General

Counsel, Employment Law & Benefits. I have personal knowledge of the facts set

forth in this Declaration and, if called upon to testify, I would testify competently

to the facts set forth in this Declaration.

      2.     FCA US LLC has at all times relevant to this case been a limited

liability company, organized as such under the laws of the State of Delaware.

      3.     The sole member of FCA US LLC is FCA North American Holdings

LLC, a limited liability company organized under the laws of the State of

Delaware.
Case 2:19-cv-11659-LJM-SDD ECF No. 1-5 filed 06/05/19       PageID.50   Page 3 of 3




        4.     The sole member of FCA North America Holdings LLC is Fiat

  Chrysler Automobiles N.V., a publically traded company incorporated under the

  laws of the Netherlands and whose principal place of business is London, England.

        5.     Fiat Chrysler Automobiles N.V. was incorporated (naamloze

  vennootschap) pursuant to the laws of the Netherlands on April 1, 2014, and has its

  principal executive office and headquarters at 25 St. James's Street, London, SWl

  A IHA (United Kingdom).

        6.     Fiat Chrysler Automobiles N.V. is an independent legal entity under

  the laws of the Netherlands.

        I declare under penalty of perjury of the laws of the United States and the

  State of Michigan that the foregoing is true and correct, and that this declaration

  was executed on June 5, 2019 at Auburn Hills, Michigan.



                                                 ~~it::~




                                          -2-·
